1 TASHA PARIS CHALFANT, State Bar No. 207055
  Attorney at Law
2 5701 Lonetree Blvd., Suite 312
  Rocklin, California 95765
3 Telephone: (916) 444-6100
  Facsimile: (916) 930-6093
4 Email: tashachalfant@gmail.com
5 Attorney for Defendant
  GLADYS MONDRAGON
6
7
8
                                 IN THE UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           2:15-CR-00140 MCE
12                                 Plaintiff,            STIPULATION AND ORDER CONTINUING
                                                         STATUS CONFERENCE, AND EXCLUDING
13                          v.                           TIME UNDER THE SPEEDY TRIAL ACT
14   GLADYS MONDRAGON AND JESSICA
     CORRO,
15
                                  Defendants.
16
17
            Plaintiff United States of America, by and through its counsel of record, and defendant,
18
     GLADYS MONDRAGON, by and through her counsel of record, and defendant, JESSICA CORRO, by
19
     and through her counsel of record hereby stipulate as follows:
20
            1.      By previous orders, this matter was set for status conference on October 18, 2018.
21
            2.      By this stipulation, defendants GLADYS MONDRAGON and JESSICA CORRO seek to
22
     continue the matter and to exclude time between October 18, 2018 and January 10, 2019 at 10:00 a.m.
23
     under Local Code T4.
24
            3.      The parties agree and stipulate, and request that the Court find the following:
25
                    a)      The discovery in this case includes 150 pages of investigative reports, 976 audio
26
            files, 204 pages of transcripts, 13, 493 Google Earth files, and hundreds of pages of call logs.
27
                    b)      Counsel for the defendants needs additional time to review the discovery, conduct
28
            investigation, interview witnesses, consult with their clients, as well as discuss possible
      STIPULATION AND ORDER CONTINUING STATUS
                                                          1
30    CONFERENCE, AND EXCLUDING TIME
 1          resolutions as to the resolution of this case.

 2                  c)      Counsel for defendants believe that failure to grant the above-requested

 3          continuance would deny them the reasonable time necessary for effective preparation, taking into

 4          account the exercise of due diligence.

 5                  d)      The government does not object to the continuance.

 6                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of October 18, 2018 to January 10,

11          2019 inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code

12          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendant in a speedy trial.

15          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
17 must commence.
18          IT IS SO STIPULATED.

19
     Dated: October 15, 2018                        /s/TASHA PARIS CHALFANT
20                                                  TASHA PARIS CHALFANT
21                                                  Attorney for Defendant
                                                    GLADYS MONDRAGON
22
     Dated: October 15, 2018                        /s/TODD LERAS
23                                                  TODD LERAS
                                                    Attorney for Defendant
24                                                  JESSICA CORRO
25
     Dated: October 15, 2018                        McGREGOR SCOTT
26                                                  United States Attorney

27                                                  /s/PAUL HEMESATH
                                                    PAUL HEMESATH
28
                                                    Assistant United States Attorney

      STIPULATION AND ORDER CONTINUING STATUS
                                                             2
30    CONFERENCE, AND EXCLUDING TIME
 1                                                     ORDER

 2          The Court, having considered the stipulation of the parties, and good cause appearing therefrom,

 3 adopts the stipulation of the parties in its entirety as its order. Based on the stipulation of the parties, the
 4 Court finds that the failure to grant the requested continuance would deny defense counsel reasonable
 5 time necessary for effective preparation, taking into account the exercise of due diligence. It specifically
 6 finds that the ends of justice served by the granting of such continuance outweigh the interests of the
 7 public and that the time from October 18, 2018 to January 10, 2019 inclusive shall be excluded from
 8 computation of time within which the trial of the case of GLADYS MONDRAGON and JESSICA

 9 CORRO must be commenced under the Speedy Trial Act, pursuant to Local Code T4 (time for defense
10 counsel to prepare and continuity of counsel pursuant to 18 U.S.C.§ 3161(h)(7)(A) and (B)(iv)).
11          IT IS SO ORDERED.

12 Dated: October 16, 2018

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28

      STIPULATION AND ORDER CONTINUING STATUS
                                                           3
30    CONFERENCE, AND EXCLUDING TIME
